52 N.Y.2d 1032 (1981)
In the Matter of the Arbitration between New York City Transit Authority, Appellant, and Louis Thom et al., Respondents.
Court of Appeals of the State of New York.
Argued February 12, 1981.
Decided February 26, 1981.
Steve S. Efron, Helen R. Cassidy and John A. Murray for appellant.
George Schlossman for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur in memorandum.
*1033MEMORANDUM.
The order of the Appellate Division should be affirmed, with costs.
We agree with the court below that the New York City Transit Authority does not qualify as a political subdivision of the State for purposes of the exception found in subdivision 1 of section 370 of the Vehicle and Traffic Law for "motor vehicles * * * owned and operated by a municipality". In regard to the Transit Authority's remaining contention, we have held that section 370 of the Vehicle and Traffic Law does not exclude self-insurers from the requirements of providing uninsured motorist coverage. (Matter of Allstate Ins. Co. v Shaw, 52 N.Y.2d 818.)
Order affirmed.